Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 25, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  152834                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  DIANNA BROOKS,                                                                                     Richard H. Bernstein
           Plaintiff-Appellee,                                                                             Joan L. Larsen,
                                                                                                                     Justices
  and
  SYNERGY SPINE AND ORTHOPEDIC
  SURGERY, L.L.C.,
            Intervening Plaintiff,
  v                                                                SC: 152834
                                                                   COA: 322024
                                                                   Wayne CC: 13-001066-NF
  STARR INDEMNITY & LIABILITY
  COMPANY,
           Defendant/Third-Party
           Plaintiff-Appellee,
  and
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant/Third-Party
           Defendant-Appellee,
  and
  PV HOLDING CORPORATION,
             Defendant/Third-Party
             Defendant-Appellant.
  ____________________________________/

         On order of the Court, the application for leave to appeal the November 10, 2015
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Perkovic v Zurich American Ins Co (Docket No. 152484) is pending on appeal
  before this Court and that the decision in that case may resolve an issue raised in the
  present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 25, 2016
           a0518
                                                                              Clerk